DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/588,377, was filed on 09/30/2019, and claims priority from:
Provisional Application 62/738,274, filed 09/28/2018. 
Provisional Application 62/738,250, filed 09/28/2018. 
Provisional Application 62/739,705, filed 10/01/2018. 
Provisional Application 62/739,723, filed 10/01/2018. 
Provisional Application 62/770,605, filed 11/21/2018. 
Provisional Application 62/824,558, filed 03/27/2019. 
Provisional Application 62/825,432, filed 03/28/2019. 
Provisional Application 62/844,581, filed 05/07/2019. 
Provisional Application 62/844,591, filed 05/07/2019. 
Provisional Application 62/863,455, filed 06/19/2019. 
Provisional Application 62/882,834, filed 08/05/2019.  
The present application was filed on the Monday immediately after Sept. 28, 2019, and therefore the claim to priority to Provisional Applications 62/738,274 and 62/738,250 is accepted.  Therefore, the Effective Filing Date of the present application is 09/28/2018.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of June 7, 2022.
Claims 1-3, 5-10, 12-17, and 19-21 are pending, of which claims 1, 8, and 15 are independent and currently amended.  Dependent claims 4, 11, and 18 have been cancelled.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on July 7, 2022 has been considered. 

Double Patenting
Claims 1, 2, 5-9, 12-16, and 19-21 are provisionally rejected on the ground of provisional obviousness-type nonstatutory double patenting as being unpatentable over claims 1-18 of copending U.S. Application No. 16/588,302 (as published in US 2020/0104915 A1). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 8, and 15 in the present application correspond to claims 3, 9, and 15 of co-pending U.S. Application No. 16/588,302. 
Claims 2, 9, and 16 in the present application correspond to claims 2, 8, and 14 of co-pending U.S. Application No. 16/588,302. 
Claims 4, 11, and 18 in the present application have been cancelled. 
Claims 5, 12, and 19 in the present application correspond to claims 4, 10, and 16 of co-pending U.S. Application No. 16/588,302. 
Claims 6, 13, and 20 in the present application correspond to claims 5, 11, and 17 of co-pending U.S. Application No. 16/588,302. 
Claims 7, 14, and 21 in the present application correspond to claims 6, 12, and 18 of co-pending U.S. Application No. 16/588,302. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea, without “significantly more”.  
The abstract idea elements in independent claim 15 are shown in regular font.  The “additional elements” are shown in underlined font:
15. (Currently Amended) A computing system including a processor and memory configured to perform operations comprising: 
enabling agent functionality for a plurality of clients with respect to a Value Unit Repository (VUR) and a plurality of custodial accounts defined therein;
receiving a plurality of digitally-signed matched orders concerning a plurality of parties thus defining a batch of digitally-signed matched orders; 
anonymizing an identity of a first market participant and an identity of a second market participant participating in at least one of the plurality of digitally-signed matched orders such that the identity of the first market participant and the identity of the second market participant is only known by the VUR; and 
effectuating the clearing of the batch of digitally-signed matched orders including: 
performing a netting operation to determine a net asset amount for each of the plurality of parties, 
seeking multi-party approval to transfer the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties; and 
sending one or more messages to atomically effectuate transferring of the net asset amount for each of the plurality of parties to the custodial account associated with each of the plurality of parties.

More specifically, claims 1-3, 5-10, 12-17, and 19-21 recite an abstract idea: “Certain Methods of Organizing Human Activity", specifically  “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The “additional” structural elements are: “computing system”, “processor”, and “memory”.
The “additional” extra-solution elements are “receiving a plurality of digitally-signed matched orders” and “sending one or more messages to atomically effectuate transferring of the net asset amount”.
This abstract idea is not integrated into a practical application, because:
The claim recites an abstract idea with additional generic computer elements. The generically recited computer elements (“computing system”, “processor”, and “memory”) do not add a meaningful limitation to the abstract idea, because they amount to simply implementing the abstract idea on a computer.  The claim amounts to adding the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
The extra-solution activities (“receiving a plurality of digitally-signed matched orders” and “sending one or more messages to atomically effectuate transferring of the net asset amount”) do not add a meaningful limitation to the method, as they are insignificant extra-solution activity;
The combination of the abstract idea with the additional elements (generically recited computer elements), and/or with the extra-solution activities, does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because:
When considering the elements "alone and in combination" (“computing system”, “processor”, and “memory”), they do not add significantly more (also known as an "inventive concept") to the exception. because they amount to simply implementing the abstract idea on a computer.  Instead, they merely add the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
In regards to the extra solution activities (“receiving a plurality of digitally-signed matched orders” and “sending one or more messages to atomically effectuate transferring of the net asset amount”), these are well-understood, routine, conventional computer functions recognized by the court decisions listed in MPEP § 2106.05(d).  For example, see the court cases OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Independent claims 1 and 8 are rejected on the same grounds as independent claim 15.  Independent claim 8 also recites the “additional” structural element of a “non-transitory computer-readable medium”, which is merely another generic computer component and therefore does not overcome the rejection.  
All dependent claims are also rejected, because they merely further define the abstract idea. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
It is noted that in the following rejections, numerous claim limitations are written as alternative limitations; to anticipate or render obvious such limitations, only one of the alternative limitations need be disclosed or taught by the cited reference.  (See MPEP §§ 2173.05(h), 2111 et seq.) 
Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,819,238 to Fernholz (“Fernholz”, Eff. Filed Dec. 13, 1996. Published Oct. 6, 1998), in view of US 2018/0204216 to Jayaram (“Jayaram”, Eff. Filed Mar. 17, 2017.  Published Jul. 19, 2018), and further in view of US 2018/0276661 A1 to van Wingerden (“van Wingerden”, Eff. Filed Mar. 16, 2018.  Published Sep. 27, 2018).
In regards to claim 1: 

1.    A computer-implemented method, executed on a computing device and configured to effectuate a clearing platform, the computer-implemented method comprising:

enabling agent functionality for a plurality of clients with respect to a Value Unit Repository (VUR) and a plurality of custodial accounts defined therein;

(See Fernholz, col.12, lines 50-65: “Once trades have been verified and mis-matched trades resolved, to the extent possible, custodial bank accounting system 160 establishes a direct connection, via line 163, to trade verification system 140 to settle the matched trades by authorizing appropriate transfer transactions in the accounts of the associated transacting parties. Though only one custodial bank accounting system 160 is specifically shown, system 65 can dynamically manage several different portfolios, each being held by a different custodial bank. In that case, database and accounting systems 150 would route appropriate dividend information to each of the custodial banks reflective of their current holdings, with each of these custodial banks separately clearing trades, that involve its holdings, through trade verification system 140.”)

The Examiner interprets that the “Value Unit Repository (VUR)” is a bank, as recited in dependent claim 2.

receiving a plurality of digitally-signed matched orders concerning a plurality of parties, thus defining a batch of digitally-signed matched orders; and 

(See Fernholz, col.12, lines 50-65: “Once trades have been verified and mis-matched trades resolved, to the extent possible, custodial bank accounting system 160 establishes a direct connection, via line 163, to trade verification system 140 to settle the matched trades by authorizing appropriate transfer transactions in the accounts of the associated transacting parties. Though only one custodial bank accounting system 160 is specifically shown, system 65 can dynamically manage several different portfolios, each being held by a different custodial bank. In that case, database and accounting systems 150 would route appropriate dividend information to each of the custodial banks reflective of their current holdings, with each of these custodial banks separately clearing trades, that involve its holdings, through trade verification system 140.”)

effectuating the clearing of the batch of digitally-signed matched orders including:

performing a netting operation to determine a net asset amount for each of the plurality of parties, and

(See Fernholz, col.12, lines 50-65: “Once trades have been verified and mis-matched trades resolved, to the extent possible, custodial bank accounting system 160 establishes a direct connection, via line 163, to trade verification system 140 to settle the matched trades by authorizing appropriate transfer transactions in the accounts of the associated transacting parties. Though only one custodial bank accounting system 160 is specifically shown, system 65 can dynamically manage several different portfolios, each being held by a different custodial bank. In that case, database and accounting systems 150 would route appropriate dividend information to each of the custodial banks reflective of their current holdings, with each of these custodial banks separately clearing trades, that involve its holdings, through trade verification system 140.”)

However, under a conservative interpretation of Fernholz, it could be argued that Fernholz does not explicitly teach the italicized portions below, which are disclosed by Jayaram:
seeking multi-party approval to transfer the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties; and

(See Jayaram, para. [0053]: “The financial management system further receives 510 a transaction request from the client node, such as a request to transfer assets between two financial institutions or other entities. In response to the received transaction request, the financial management system verifies 512 the client node's identity and validates the requested transaction. In some embodiments, the client node's identity is validated based on an authentication token, and then permissions are checked to determine if the user has permissions to perform a particular action or transaction. Transfers of assets also involve validating approval of an account by multiple roles to avoid compromising the network. If the client node's identity and requested transaction are verified, the financial management system creates 514 one or more ledger entries to store the details of the transaction. The ledger entries may be stored in a ledger such as ledger 118 discussed herein. The financial management system then sends 516 an acknowledgement regarding the transaction to the client node with a server transaction token. In some embodiments, the server transaction token is used at a future time by the client when conducting audits. Finally, the financial management system initiates 518 the transaction using, for example, the systems and methods discussed herein.”)

sending one or more messages to atomically effectuate transferring the net asset amount for each of the plurality of parties to the custodial account associated with each of the plurality of parties.

(See Jayaram, para. [0053]: “The financial management system further receives 510 a transaction request from the client node, such as a request to transfer assets between two financial institutions or other entities. In response to the received transaction request, the financial management system verifies 512 the client node's identity and validates the requested transaction. In some embodiments, the client node's identity is validated based on an authentication token, and then permissions are checked to determine if the user has permissions to perform a particular action or transaction. Transfers of assets also involve validating approval of an account by multiple roles to avoid compromising the network. If the client node's identity and requested transaction are verified, the financial management system creates 514 one or more ledger entries to store the details of the transaction. The ledger entries may be stored in a ledger such as ledger 118 discussed herein. The financial management system then sends 516 an acknowledgement regarding the transaction to the client node with a server transaction token. In some embodiments, the server transaction token is used at a future time by the client when conducting audits. Finally, the financial management system initiates 518 the transaction using, for example, the systems and methods discussed herein.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for effectuating a clearing platform, as taught by Fernholz above, with seeking multi-party approval to transfer the assets, as further taught by Jayaram above, because doing so “avoids compromising the [banking] network”, as disclosed in Jayaram para. [0053].  
However, under a conservative interpretation of Fernholz and Jayaram, it could be argued that Fernholz and Jayaram do not explicitly teach the italicized portions below, which are disclosed by van Wingerden:
anonymizing an identity of a first market participant and an identity of a second market participant participating in at least one of the plurality of digitally-signed matched orders such that the identity of the first market participant and the identity of the second market participant is only known by the VUR;

(See van Wingerden, para. [0115]: “The systems and methods herein allow institutional investors to trade stocks with each other in a way that provides an unprecedented level of privacy and anonymity by distributing order data and application logic across multiple, independent nodes operated by distinct organizations. This ensures that it is impossible for any one organization or individual to see another firm's orders. The systems and methods also allow institutional investors to specify a list of brokers they would be willing to use to execute their order and only exposing the orders to those brokers after a match has been found. This is opposed to existing workflows that require investors to send their flow to a specific broker for matching (or execution in an algorithm or dark pool) before it matches which gives the broker a view onto the entirety of those investor's unexecuted flow including limit prices and full quantities.”)

Therefore, in “existing workflows”, a specific broker for matching (or execution in an algorithm or dark pool) before it matches has a view of the identities of both parties to a trade, and whether it discloses this info to the parties is a design choice. 

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for effectuating a clearing platform, as taught by Fernholz above, with seeking multi-party approval to transfer the assets, as further taught by Jayaram above, because doing so “avoids compromising the [banking] network” (as disclosed in Jayaram para. [0053]), and further in view of van Wingerden, because van Wingerden discloses in para. [0115] that “existing workflows that require investors to send their flow to a specific broker for matching (or execution in an algorithm or dark pool) before it matches which gives the broker a view onto the entirety of those investor's unexecuted flow”.  

In regards to claim 2: 

2.    The computer-implemented method of claim 1 wherein the Value Unit Repository (VUR) includes one or more of:

a qualified custodian; 
a bank;
a trust company;
a digital asset wallet with multiparty approvals; 
a dealer; and 
a broker / dealer.

The Examiner interprets that this claim is directed to intended use.  According to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”

In the alternative, the Examiner interprets that the “Value Unit Repository (VUR)” is a bank. VUR as a bank is disclosed in the Fernholz, col.12, lines 50-65.

(See Fernholz, col.12, lines 50-65: “Once trades have been verified and mis-matched trades resolved, to the extent possible, custodial bank accounting system 160 establishes a direct connection, via line 163, to trade verification system 140 to settle the matched trades by authorizing appropriate transfer transactions in the accounts of the associated transacting parties. Though only one custodial bank accounting system 160 is specifically shown, system 65 can dynamically manage several different portfolios, each being held by a different custodial bank. In that case, database and accounting systems 150 would route appropriate dividend information to each of the custodial banks reflective of their current holdings, with each of these custodial banks separately clearing trades, that involve its holdings, through trade verification system 140.”)

In regards to claim 3: 

3.    The computer-implemented method of claim 1 wherein effectuating the clearing of the batch of digitally-signed matched orders further includes:

if such multi-party approval is received, transferring the net asset amount for each of the plurality of parties to the custodial account associated with each of the plurality of parties.

(See Jayaram, para. [0053]: “The financial management system further receives 510 a transaction request from the client node, such as a request to transfer assets between two financial institutions or other entities. In response to the received transaction request, the financial management system verifies 512 the client node's identity and validates the requested transaction. In some embodiments, the client node's identity is validated based on an authentication token, and then permissions are checked to determine if the user has permissions to perform a particular action or transaction. Transfers of assets also involve validating approval of an account by multiple roles to avoid compromising the network. If the client node's identity and requested transaction are verified, the financial management system creates 514 one or more ledger entries to store the details of the transaction. The ledger entries may be stored in a ledger such as ledger 118 discussed herein. The financial management system then sends 516 an acknowledgement regarding the transaction to the client node with a server transaction token. In some embodiments, the server transaction token is used at a future time by the client when conducting audits. Finally, the financial management system initiates 518 the transaction using, for example, the systems and methods discussed herein.”)

In regards to claim 4, it has been cancelled. 

In regards to claim 5: 

5.    The computer-implemented method of claim 3 wherein effectuating the clearing of the batch of digitally-signed matched orders further includes:

confirming the origin and/or integrity of each of the batch of digitally-signed matched orders prior to performing the netting operation to determine the net asset amount for each of the plurality of parties.

(See Jayaram, para. [0053]: “The financial management system further receives 510 a transaction request from the client node, such as a request to transfer assets between two financial institutions or other entities. In response to the received transaction request, the financial management system verifies 512 the client node's identity and validates the requested transaction. In some embodiments, the client node's identity is validated based on an authentication token, and then permissions are checked to determine if the user has permissions to perform a particular action or transaction. Transfers of assets also involve validating approval of an account by multiple roles to avoid compromising the network. If the client node's identity and requested transaction are verified, the financial management system creates 514 one or more ledger entries to store the details of the transaction. The ledger entries may be stored in a ledger such as ledger 118 discussed herein. The financial management system then sends 516 an acknowledgement regarding the transaction to the client node with a server transaction token. In some embodiments, the server transaction token is used at a future time by the client when conducting audits. Finally, the financial management system initiates 518 the transaction using, for example, the systems and methods discussed herein.”)

In regards to claim 8, it is rejected on the same grounds as claim 1.
In regards to claim 9, it is rejected on the same grounds as claim 2. 
In regards to claim 10, it is rejected on the same grounds as claim 3.  
In regards to claim 11, it is cancelled.  
In regards to claim 12, it is rejected on the same grounds as claim 5. 
In regards to claim 15, it is rejected on the same grounds as claims 1 and 8.  
In regards to claim 16, it is rejected on the same grounds as claims 2 and 9.   
In regards to claim 17, it is rejected on the same grounds as claims 3 and 10. 
In regards to claim 18, it is cancelled.   
In regards to claim 19, it is rejected on the same grounds as claims 5 and 12. 
Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fernholz in view of Jayaram and van Wingerden, as in the rejection of claims 1, 3, 5, 8, 10, 12, 15, 17, and 19, and further in view of US 2012/0185373 (“Grody”.  Filed Jan. 26, 2012.  Published Jul. 19, 2012).
In regards to claim 6, under a conservative interpretation of Fernholz, Jayaram, and van Wingerden, it could be argued that they does not explicitly teach the italicized portions below, which are disclosed by Grody:
6.    The computer-implemented method of claim 5 wherein each of the batch of digitally-signed matched orders was encrypted using a private encryption key of a specific party associated with the batch of digitally-signed matched orders.

(See Grody, para. [0472]: “FIG. 32 is a diagram showing an overview of financial intermediaries and financial market participants operating through the U3 Id System to interact with the LEI Registry and the Central Counterparty for Data Management”)

(See Grody, para. [0476]: “The LEI Registry will be made available to public and private consumers and regulators though approved password/public-private key access. In the case of public companies, CFOs and/or auditor would provide complimentary codes in order to release private data to regulators on an as needed basis. For non-public companies/other market participants, the certifying agency (i.e. NFA, FINRA, NYSE, DTCC, et al) would control registration and certification through their auditors.”)

(See Grody, para. [0496]: “Internet Authentication Service Providers can be included in the DNS, creating a public/private Internet overlay service that can include either a two-factor authentication or Public Key Infrastructure (PKI) authentication. The authentication service allows access control over the "enhanced" or private layer of data attributes for the LEI so that they can be made available to certain organizations based on authenticated LEIs. In this way when an entity does a lookup on another entity, there is a public view and when both parties can be authenticated there is a private view that contains the rest of the LEI data attributes. These are registered either via the Registration Authorities Domain Name Servers or its Domain Identity Server. The deeper extended data attributes are administered through the RDRAs' web page server equivalent, the Domain Identity Servers.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for effectuating a clearing platform, as taught by Fernholz above, with seeking multi-party approval to transfer the assets, as further taught by Jayaram above, because doing so “avoids compromising the [banking] network”, as disclosed in Jayaram para. [0053], and further in view of van Wingerden, because van Wingerden discloses in para. [0115] that “existing workflows that require investors to send their flow to a specific broker for matching (or execution in an algorithm or dark pool) before it matches which gives the broker a view onto the entirety of those investor's unexecuted flow”, and to further include the use of “approved password/public-private key access” as disclosed by Grody’s para. [0476] and [0496], because doing so enables “a public view[,] and when both parties can be authenticated[,] there is a private view that contains the rest of the [Legal Entity Identification] LEI data attributes.”  
Also, Grody’s disclosure of “public-private key access” and “Public Key Infrastructure (PKI) authentication” discloses the use of a “private encryption key” and a “public encryption key”.
In regards to claim 7, under a conservative interpretation of Fernholz, Jayaram, and van Wingerden, it could be argued that they does not explicitly teach the italicized portions below, which are disclosed by Grody:
7.    The computer-implemented method of claim 6 wherein confirming the origin and/or integrity of each of the batch of digitally-signed matched orders prior to performing the netting operation to determine a net asset amount for each of the plurality of parties includes:

using a public encryption key of the specific party associated with the batch of digitally-signed matched orders to confirm the origin and/or integrity of each of the batch of digitally-signed matched orders prior to performing the netting operation to determine the net asset amount for each of the plurality of parties.

(See Grody, para. [0472]: “FIG. 32 is a diagram showing an overview of financial intermediaries and financial market participants operating through the U3 Id System to interact with the LEI Registry and the Central Counterparty for Data Management”)

(See Grody, para. [0476]: “The LEI Registry will be made available to public and private consumers and regulators though approved password/public-private key access. In the case of public companies, CFOs and/or auditor would provide complimentary codes in order to release private data to regulators on an as needed basis. For non-public companies/other market participants, the certifying agency (i.e. NFA, FINRA, NYSE, DTCC, et al) would control registration and certification through their auditors.”)

(See Grody, para. [0496]: “Internet Authentication Service Providers can be included in the DNS, creating a public/private Internet overlay service that can include either a two-factor authentication or Public Key Infrastructure (PKI) authentication. The authentication service allows access control over the "enhanced" or private layer of data attributes for the LEI so that they can be made available to certain organizations based on authenticated LEIs. In this way when an entity does a lookup on another entity, there is a public view and when both parties can be authenticated there is a private view that contains the rest of the LEI data attributes. These are registered either via the Registration Authorities Domain Name Servers or its Domain Identity Server. The deeper extended data attributes are administered through the RDRAs' web page server equivalent, the Domain Identity Servers.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for effectuating a clearing platform, as taught by Fernholz above, with seeking multi-party approval to transfer the assets, as further taught by Jayaram above, because doing so “avoids compromising the [banking] network”, as disclosed in Jayaram para. [0053], and further in view of van Wingerden, because van Wingerden discloses in para. [0115] that “existing workflows that require investors to send their flow to a specific broker for matching (or execution in an algorithm or dark pool) before it matches which gives the broker a view onto the entirety of those investor's unexecuted flow”, and to further include the use of “approved password/public-private key access” as disclosed by Grody’s para. [0476] and [0496], because doing so enables “a public view[,] and when both parties can be authenticated[,] there is a private view that contains the rest of the [Legal Entity Identification] LEI data attributes.”  
Also, Grody’s disclosure of “public-private key access” and “Public Key Infrastructure (PKI) authentication” discloses the use of a “private encryption key” and a “public encryption key”.
In regards to claim 13, it is rejected on the same grounds as claim 6. 
In regards to claim 14, it is rejected on the same grounds as claim 7.  
In regards to claim 20, it is rejected on the same grounds as claims 6 and 13. 
In regards to claim 21, it is rejected on the same grounds as claims 7 and 14. 

Response to Arguments
Re: Effective Filing Date
The present application was filed on the Monday immediately after Sept. 28, 2019, and therefore the claim to priority to Provisional Applications 62/738,274 and 62/738,250 is accepted.  Therefore, the Effective Filing Date of the present application is 09/28/2018.
All of the references previously cited in the 35 USC 103 rejections qualify as prior art even under this new effective filing date.

Re: Double Patenting Rejections
In regards to the double patenting rejections, they are held in abeyance until the application is in condition for allowance. 

Re: Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejection of claims 1-3, 5-10, 12-17, and 19-21 have been amended, as necessitated by Applicant’s amendments to the independent claims.
The amendments to the independent claims 1, 8, and 15 merely recite “additional” extra-solution elements added the abstract idea.  Therefore, the amendments are do not overcome the 35 U.S.C. 101 rejections.

Re: Claim Rejections - 35 USC § 103
In regards to the 35 USC § 103 rejections, the new grounds of rejection have been necessitated by Applicant’s amendments to the independent claims 1, 8, and 15. 
The amendments to the independent claims 1, 8, and 15 are based on previously presented (currently cancelled) dependent claims 4, 11, and 18.
The Applicants argue in page 12 of the response that “Jayaram is not understood, and has not been asserted, to disclose at least ‘sending one or more messages to atomically effectuate transferring of the net asset amount for each of the plurality of parties to the custodial account associated with each of the plurality of parties,’ as recited by amended independent claim 1.
However, the cited para. [0053] of Jayaram discloses the following:
“The financial management system further receives 510 a transaction request from the client node, such as a request to transfer assets between two financial institutions or other entities. In response to the received transaction request, the financial management system verifies 512 the client node's identity and validates the requested transaction. In some embodiments, the client node's identity is validated based on an authentication token, and then permissions are checked to determine if the user has permissions to perform a particular action or transaction. Transfers of assets also involve validating approval of an account by multiple roles to avoid compromising the network. If the client node's identity and requested transaction are verified, the financial management system creates 514 one or more ledger entries to store the details of the transaction.”

The Examiner holds that para. [0053] of Jayaram’s teaching that “Transfers of assets also involve validating approval of an account by multiple roles to avoid compromising the network” inherently requires some sort of communication with the “multiple roles” in order to “validat[e] approval of an account by [the] multiple roles”.  Therefore, the Examiner holds that para. [0053] of Jayaram reads upon the claimed feature of ‘sending one or more messages to atomically effectuate transferring of the net asset amount for each of the plurality of parties to the custodial account associated with each of the plurality of parties’.
The Examiner holds that the previously presented rejection of the dependent claims 4, 11, and 18, which was based on the “Jayaram reference” (US 2018/0204216 to Jayaram.  Eff. Filed Mar. 17, 2017.  Published Jul. 19, 2018) reads upon the amendments to the independent claims 1, 8, and 15.  Therefore, the amendments are do not overcome the 35 U.S.C. 103 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,334,883 to Auerbach et al. (Eff. Filed on 05-Mar-2018.  Published on 17-May-2022).  See Abstract: “The present invention generally relates to a method, system and program product for depositing, holding and/or distributing collateral in the form of digital assets in a peer-to-peer network.”
US 2017/0352116 to Pierce et al. (Eff. Filed on 06-Jun-2016.  Published on 07-Dec-2017).  See Abstract: “The disclosed embodiments implement data generation, flow, control and permissioning between multiple entities via digital assets accessed and manipulated on a shared data structure.”
US 2021/0073913 to Ingargiola.  Filed too recently to qualify as prior art.  See Abstract: “Disclosed are systems and methods that utilize multiple single asset types and blockchain-based ledgers utilized by a custodian to issue a digital representation of assets held by the custodian.”
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

Sept. 10, 2022